Exhibit 10.1

ACI WORLDWIDE, INC.

PERFORMANCE-BASED RESTRICTED SHARE AWARD AGREEMENT

2005 Equity and Performance Incentive Plan

(Amended by the Stockholders June 14, 2012 and further revised to reflect 3 for
1 stock split

effective July 10, 2014)

THIS PERFORMANCE-BASED RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is
made and entered into as of the effective date set forth in Schedule A hereto
(the “Effective Date” or “Grant Date”), between ACI Worldwide, Inc., a Delaware
corporation (the “Corporation”), and the individual identified in Schedule A
hereto (the “Grantee”). Capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in the ACI Worldwide, Inc. 2005 Equity
and Performance Incentive Plan, as amended.

WHEREAS, the Board of Directors of the Corporation (the “Board”) has duly
adopted, and the stockholders of the Corporation have approved, the 2005 Equity
and Performance Incentive Plan, as amended (the “Plan”), which authorizes the
Corporation to grant to eligible individuals restricted shares of the
Corporation’s common stock, par value of $0.005 per share (the “Common Shares”);
and

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Corporation and its stockholders to grant the Grantee a certain number of
restricted shares of the Corporation’s Common Shares in order to provide the
Grantee with an incentive to advance the interests of the Corporation, all
according to the terms and conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Grant of Performance-Based Restricted Shares.

(a) Subject to the terms of the Plan, the Corporation hereby grants to the
Grantee an award (the “Award”) of the number of Common Shares (the
“Performance-Based Restricted Shares”) set forth in Schedule A, vesting of which
depends on the Corporation’s performance as set forth in this Agreement and in
the Statement of Performance Goals attached hereto and incorporated herein by
this reference (the “Statement of Performance Goals”) approved by the
Compensation Committee of the Board of Directors (the “Committee”).

(b) The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the restrictions shall lapse and the
Management Objectives for the applicable Performance Period have been satisfied
in accordance with the terms of this Agreement.

(c) Vesting of the Performance-Based Restricted Shares will be contingent upon
the achievement of certain Management Objectives, as set forth in the Statement
of Performance Goals. The achievement of the Management Objectives will be
measured for each applicable Performance Period set forth on the Statement of
Performance Goals.



--------------------------------------------------------------------------------

(d) The Management Objectives for each applicable Performance Period will be as
set forth on the Statement of Performance Goals.

2. Terms and Rights as a Stockholder.

(a) Except as provided herein and subject to such other exceptions as may be
determined by the Board in its discretion, the Performance-Based Restricted
Shares shall vest and the “Restricted Period” for such Performance-Based
Restricted Shares shall expire as to the increments set forth in Schedule A (in
each case as such number may be adjusted in accordance with Section 12 hereof).

(b) The Grantee shall have all rights of a stockholder with respect to the
Performance-Based Restricted Shares, including the right to receive dividends
and the right to vote such Shares, subject to the following restrictions:

 

  (i) the Grantee shall not be entitled to delivery of any Shares until the
expiration of the Restricted Period as to such Shares; and

 

  (ii) none of the Performance-Based Restricted Shares may be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of during
the Restricted Period as to such Shares.

Any Shares, any other securities of the Corporation and any other property
(except for cash dividends) distributed with respect to the Performance-Based
Restricted Shares shall be subject to the same restrictions, terms and
conditions as such Performance-Based Restricted Shares.

In order to facilitate the transfer back to the Corporation of any
Performance-Based Restricted Shares that are forfeited and cancelled as
described herein, including a transfer as payment of required withholding taxes
as set forth in Section 14 of this Agreement or pursuant to Section 10 below,
Grantee shall, upon the request of the Corporation, provide a stock power or
other instrument of assignment (including a power of attorney) endorsed in
blank, with a guarantee of signature if deemed necessary or appropriate by the
Corporation.

3. Termination of Restrictions and Vesting

(a) Threshold Level Requirement. If, upon the conclusion of the applicable
Performance Period, any of the Management Objectives fall below the threshold
levels set forth in the performance matrix contained in the Statement of
Performance Goals (the “Performance Matrix”) for such Performance Period, none
of the Performance-Based Restricted Shares for such Performance Period as set
forth on the Performance Matrix shall become vested.

(b) Vesting Calculation. If, upon the conclusion of the applicable Performance
Period, the Management Objectives equal or exceed the threshold levels set forth
in



--------------------------------------------------------------------------------

the Performance Matrix, a proportionate number of the Performance-Based
Restricted Shares shall become vested, as determined by mathematical
interpolation and rounded up to the nearest whole share.

(c) Modification. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Corporation, the
manner in which it conducts business or other events or circumstances render the
Management Objectives to be unsuitable, the Committee may modify such Management
Objectives or the related levels of achievement, in whole or in part, as the
Committee deems appropriate; provided, however, that in the case of an award to
a Covered Employee intended to qualify for an exemption under Section 162(m) of
the Internal Revenue Code of 1986 (the “Code”), no such action may result in the
loss of the otherwise available exemption of the award under Section 162(m).

(d) Conditions; Determination of Earned Award. Except as otherwise provided
herein, the vesting of any Performance-Based Restricted Shares is contingent
upon the Grantee remaining in the continuous employ of the Corporation or a
Subsidiary through the end of the applicable Performance Period. For purposes of
this Agreement, the continuous employ of the Grantee shall not be considered
interrupted or terminated in the case of transfers between locations of the
Corporation and its Subsidiaries. Following the applicable Performance Period,
with respect to Grantees that are Covered Employees, the Committee shall certify
that the Management Objectives have been satisfied and shall determine the
number of Performance-Based Restricted Shares that shall have become earned and
vested hereunder. In all circumstances, the Committee shall have the ability and
authority to reduce, but not increase, the amount of Performance-Based
Restricted Shares that become earned and vested hereunder.

(e) Termination of Restricted Period/Satisfaction of Management Objectives. Upon
the expiration or termination of the Restricted Period and the satisfaction of
the Management Objectives for the Applicable Performance Period, as to any
portion of the Performance-Based Restricted Shares, all restrictions set forth
in this Agreement or in the Plan relating to such portion of the
Performance-Based Restricted Shares shall lapse as to such portion of the
Performance-Based Restricted Shares, and the appropriate number of Shares, free
of the restrictions and restrictive stock legend or notation, as applicable,
shall be delivered to the Grantee or the Grantee’s beneficiary or estate, as the
case may be, pursuant to the terms of this Agreement.

(f) Regulatory Delays. Notwithstanding the foregoing, the Corporation’s delivery
as to any portion of Performance-Based Restricted Shares shall be delayed in the
event the Corporation reasonably anticipates that the delivery of unrestricted
Shares would constitute a violation of federal securities laws or other
applicable law. If the delivery of unrestricted Shares is delayed by the
provisions of this Section 3(f), such delivery shall occur at the earliest date
at which the Corporation reasonably anticipates such delivery will not cause a
violation of federal securities laws or other applicable law. For purposes of
this Section 3(f), the delivery of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of applicable law.

4. Change in Control. If a Change in Control (as defined on Exhibit A to this
Agreement) occurs following completion of the first full fiscal quarter of an
applicable



--------------------------------------------------------------------------------

Performance Period but before the vesting of the Performance-Based Restricted
Shares as set forth in Section 8 below, the Corporation shall deliver to the
Grantee, within sixty (60) days following the Change in Control, a number of
Performance-Based Restricted Shares equal to (i) the number of Performance-Based
Restricted Shares to which the Grantee would have been entitled under Section 3
above based on the performance of the Corporation at the 100% target level for
the applicable Performance Period, multiplied by (ii) a fraction, the numerator
of which is the number of full fiscal quarters in the applicable Performance
Period completed prior to the Change in Control and the denominator of which is
the number of full fiscal quarters in the applicable Performance Period. The
remaining Performance-Based Restricted Shares shall be forfeited.

5. Retirement, Disability, Death or Termination without Cause. If the Grantee’s
employment with the Corporation or a Subsidiary terminates following completion
of the first full fiscal quarter of an applicable Performance Period but before
the vesting and delivery of the Performance-Based Restricted Shares as set forth
in Section 8(b) below due to (a) the Grantee’s retirement approved by the
Corporation, (b) Disability (as defined below), (c) death or (d) a termination
by the Corporation without cause, the Corporation shall deliver to the Grantee
or his or her executor or administrator, as the case may be, at the time
specified in Section 8(b), a number of Performance-Based Restricted Shares equal
to (i) the number of Performance-Based Restricted Shares to which the Grantee
would have been entitled under Section 3 above based on the performance of the
Corporation for the applicable, full Performance Period, multiplied by (ii) a
fraction, the numerator of which is the number of full fiscal quarters the
Grantee was employed during the applicable Performance Period and the
denominator of which is the number of full fiscal quarters in the applicable
Performance Period. The remaining Performance-Based Restricted Shares shall be
forfeited. For purposes of this Agreement, “Disability” means the Grantee’s
permanent and total disability as defined in Section 22(e)(3) of the Code.

6. Other Termination. If the Grantee’s employment with the Corporation or a
Subsidiary terminates before vesting and delivery of the Performance-Based
Restricted Shares as provided in Section 8(b) hereof for any reason other than
as set forth in Section 5 above, the Performance-Based Restricted Shares will be
forfeited.

7. Leaves of Absence. If the Grantee was on short-term disability, long-term
disability or unpaid leave of absence approved by the Corporation for more than
thirty (30) consecutive calendar days during any fiscal quarter during the
applicable Performance Period, the number of Performance-Based Restricted Shares
earned by the Grantee will be reduced such that the Grantee will only be
entitled to (i) the number of Performance-Based Restricted Shares to which the
Grantee would have been entitled under Section 3 above based on the performance
of the Corporation during the applicable Performance Period, multiplied by
(ii) a fraction, the numerator of which is the number of fiscal quarters the
Grantee was employed during the applicable Performance Period (excluding any
fiscal quarters during which the Grantee was on a leave of absence for more than
thirty (30) consecutive calendar days) and the denominator of which is the
number of full fiscal quarters in the applicable Performance Period.



--------------------------------------------------------------------------------

8. Delivery of Shares.

(a) As of the date hereof, the on target Performance-Based Restricted Shares set
forth in Schedule A shall be registered in the name of the Grantee and held by
the Corporation or transferred to a custodian appointed by the Corporation for
the account of the Grantee subject to the terms and conditions of the Plan and
shall remain in the custody of the Corporation or such custodian until their
delivery to the Grantee or Grantee’s beneficiary or estate as set forth in
Sections 5(b) and (c) hereof or their reversion to the Corporation as set forth
in Sections 2(b) and 7 hereof.

(b) The Performance-Based Restricted Shares in respect of which the Restricted
Period has lapsed and the Management Objectives for the applicable Performance
Period have been satisfied pursuant to this Agreement shall be delivered to the
Grantee as soon as practicable following the date on which the restrictions on
such Performance-Based Restricted Shares lapse and the Management Objectives for
the applicable Performance Period have become satisfied subject to Section 14
below. The Corporation shall issue the Performance-Based Restricted Shares
either (i) in certificate form or (ii) in book entry form, registered in the
name of the Grantee, with legends, or notations, as applicable, referring to the
terms, conditions and restrictions applicable to the Award.

(d) Any certificate issued representing Performance-Based Restricted Shares
shall bear a legend in substantially the following form:

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE ACI WORLDWIDE, INC. 2005 EQUITY AND PERFORMANCE INCENTIVE PLAN
(THE “PLAN”) AND THE PERFORMANCE-BASED RESTRICTED SHARE AWARD AGREEMENT (THE
“AGREEMENT”) BETWEEN THE OWNER OF THE PERFORMANCE-BASED RESTRICTED SHARES
REPRESENTED HEREBY AND ACI WORLDWIDE, INC. (THE “CORPORATION”). THE RELEASE OF
SUCH SHARES FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH
THE PROVISIONS OF THE PLAN AND THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE
CORPORATION.

9. Effect of Lapse of Restrictions and Satisfaction of Management Objectives. To
the extent that the Restricted Period applicable to any Performance-Based
Restricted Shares shall have lapsed and the Management Objectives for the
applicable Performance Period have been satisfied, the Grantee may receive,
hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement subject to the rights of
the Corporation for recoupment set forth in Section 10 below.

10. Forfeiture and Right of Recoupment. Notwithstanding anything contained
herein to the contrary, by accepting this Award, Grantee understands and agrees
that if (a) the Corporation is required to restate its consolidated financial
statements because of material noncompliance due to irregularities with the
federal securities laws, which restatement is due, in whole or in part, to the
misconduct of Grantee, or (b) it is determined that the Grantee has otherwise
engaged in misconduct (whether or not such misconduct is discovered by the



--------------------------------------------------------------------------------

Corporation prior to the termination of Grantee’s employment), the Board may
take such action with respect to the Award as the Board, in its sole discretion,
deems necessary or appropriate and in the best interest of the Corporation and
its stockholders. Such action may include, without limitation, causing the
forfeiture of unvested Performance-Based Restricted Shares, requiring the
transfer of ownership back to the Corporation of unrestricted Shares issued
hereunder and still held by the Grantee and the recoupment of any proceeds from
the vesting of Performance-Based Restricted Shares or the sale of unrestricted
Shares issued pursuant to this Agreement. For purposes of this Section 10,
“misconduct” shall mean a deliberate act or acts of dishonesty or misconduct
which either (i) were intended to result in substantial personal enrichment to
the Grantee at the expense of the Corporation or (ii) have a material adverse
effect on the Corporation. Any determination hereunder, including with respect
to Grantee’s misconduct, shall be made by the Board in its sole discretion.
Notwithstanding any provisions herein to the contrary, Grantee expressly
acknowledges and agrees that the rights of the Board set forth in this
Section 10 shall continue after Grantee’s employment with the Corporation or its
Subsidiary is terminated, whether termination is voluntary or involuntary, with
or without cause, and shall be in addition to every other right or remedy at law
or in equity that may otherwise be available to the Corporation.

11. No Right to Continued Employment. The grant of the Performance-Based
Restricted Shares is discretionary and shall not be construed as giving Grantee
the right to be retained in the employ of the Corporation or any Subsidiary and
shall not be considered to be an employment contract or a part of the Grantee’s
terms and conditions of employment or of the Grantee’s salary or compensation
and the Corporation or any Subsidiary may at any time dismiss Grantee from
employment, free from any liability or any claim under the Plan.

12. Adjustments. In the event of any change in the number of Shares by reason of
a merger, consolidation, reorganization, recapitalization, or similar
transaction, or in the event of a stock dividend, stock split, or distribution
to stockholders (other than normal cash dividends), the Board shall adjust the
number and class of shares subject to outstanding Performance-Based Restricted
Shares and other value determinations applicable to outstanding
Performance-Based Restricted Shares. No adjustment provided for in this
Section 12 shall require the Corporation to issue any fractional share.

13. Amendments. Subject to any restrictions contained in the Plan, the Board may
waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, the Award, prospectively or retroactively;
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination which would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto. The terms and conditions of this Agreement may not be modified, amended
or waived, except by an instrument in writing signed by a duly authorized
executive officer at the Corporation.

14. Withholding of Taxes.

(a) The Grantee shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Performance-Based Restricted
Shares hereunder.



--------------------------------------------------------------------------------

In the event that the Corporation or the Grantee’s employer (the “Employer”) is
required to withhold taxes as a result of the grant or vesting or subsequent
sale of Shares hereunder, the Grantee shall at the election of the Corporation,
in its sole discretion, either (i) surrender a sufficient number of whole Shares
for which the Restricted Period has expired or other Common Shares owned by the
Grantee, having a fair market value, as determined by the Corporation on the
last day of the Restricted Period equal to the amount of such taxes, or
(ii) make a cash payment, as necessary to cover all applicable required
withholding taxes and required social security/insurance contributions at the
time the restrictions on the Performance-Based Restricted Shares lapse, unless
the Corporation, in its sole discretion, has established alternative procedures
for such payment. If the number of shares required to cover all applicable
withholding taxes and required social security/insurance contributions includes
a fractional share, then Grantee shall deliver cash in lieu of such fractional
share. All matters with respect to the total amount to be withheld shall be
determined by the Corporation in its sole discretion.

(b) Regardless of any action the Corporation or the Grantee’s Employer takes
with respect to any or all income tax, social security/insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by him or her is and remains the Grantee’s responsibility and
that the Corporation and or the Employer (i) make no representations nor
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this grant of Performance-Based Restricted Shares, including the
grant, vesting or release, the subsequent sale of Shares and receipt of any
dividends; and (ii) do not commit to structure the terms or any aspect of this
grant of Performance-Based Restricted Shares to reduce or eliminate the
Grantee’s liability for Tax-Related Items. The Grantee shall pay the Corporation
or the Employer any amount of Tax-Related Items that the Corporation or the
Employer may be required to withhold as a result of the Grantee’s participation
in the Plan or the Grantee’s receipt of Performance-Based Restricted Shares that
cannot be satisfied by the means previously described above in Section 14(a).
The Corporation may refuse to deliver the Shares related thereto if the Grantee
fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items.

(c) Grantee will notify the Corporation in writing if he or she files an
election pursuant to Section 83(b) of the Code. The Grantee understands that he
or she should consult with his or her tax advisor regarding the advisability of
filing with the Internal Revenue Service an election under 83(b) of the Code,
which must be filed no later than thirty (30) days after the date of the
acquisition of the Shares pursuant to this Agreement, the Grant Date. This time
period cannot be extended. The Grantee acknowledges that timely filing of a
Section 83(b) election is the Grantee’s sole responsibility.

15. Plan Governs and Entire Agreement. The Plan is incorporated herein by
reference. The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all of the terms and provisions thereof. The Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof. The terms of this Agreement are subject to, and governed
by, in all respects the terms and conditions of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.



--------------------------------------------------------------------------------

16. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to the applicable laws, or, if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan and Award shall remain in full
force and effect.

17. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Corporation. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Corporation under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

18. Non-Assignability. The Performance-Based Restricted Shares are personal to
the Grantee and may not be sold, exchanged, assigned, transferred, pledged,
encumbered or otherwise disposed of by the Grantee until the Restricted Period
expires or terminates as provided in this Agreement; provided, however, that the
Grantee’s rights with respect to such Performance-Based Restricted Shares may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this
Section 18 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Performance-Based Restricted
Shares.

19. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee.

20. Miscellaneous.

(a) The interpretation and construction by the Board of any provision of the
Plan or this Agreement shall be final and conclusive upon the Grantee, the
Grantee’s estate, executor, administrator, beneficiaries, personal
representative and guardian and the Corporation and its successors and assigns.

(b) This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Delaware other than the conflict
of laws provisions of such laws.

(c) If the Grantee has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

(d) No rule of strict construction shall be implied against the Corporation, the
Board or any other person in the interpretation of any of the terms of the Plan,
this Agreement or any rule or procedure established by the Board.



--------------------------------------------------------------------------------

(e) Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the
Performance-Based Restricted Shares may be transferred by will or the laws of
descent and distribution, the word “Grantee” shall be deemed to include such
person or persons.

(f) Grantee agrees, upon demand of the Corporation or the Board, to do all acts
and execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Corporation or the Board, as
the case may be, to implement the provisions and purposes of this Agreement and
the Plan.

(g) All notices under this Agreement to the Corporation shall be in writing and
shall be deemed duly given (i) if mailed or delivered to the Corporation at its
principal office, addressed to the attention of Stock Plan Administration,
(ii) if electronically delivered to the e-mail address, if any, for Stock Plan
Administration or (iii) if so mailed, delivered or electronically delivered to
such other address or e-mail address as the Corporation may hereafter designate
by notice to the Grantee. Any notice hereunder by the Corporation to the Grantee
shall be in writing and shall be deemed duly given (i) if mailed or delivered to
the Grantee at Grantee’s address listed in the Corporation’s records, (ii) if
electronically delivered to the e-mail address, if any, for Grantee listed in
the Corporation’s records or (iii) if so mailed, delivered or electronically
delivered to such other address or e-mail address as the Grantee may hereafter
designate by written notice given to the Corporation.

21. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Corporation for all purposes.

22. Consent To Transfer Personal Data. By accepting this Award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section 22. Grantee is not
obliged to consent to such collection, use, processing and transfer of personal
data. However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. The Corporation and its Subsidiaries hold certain
personal information about Grantee, that may include Grantee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
stock held in the Corporation, or details of any entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of
implementing, managing and administering the Plan (“Data”) The Corporation
and/or its Subsidiaries will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of Grantee’s
participation in the Plan, and the Corporation and/or any of its Subsidiaries
may each further transfer Data to any third parties assisting the Corporation in
the implementation, administration and management of the Plan. These recipients
may be located throughout the world, including the United States. Grantee
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing Grantee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on Grantee’s behalf by a broker or other
third party with whom Grantee or the Corporation may elect to deposit any shares
of stock



--------------------------------------------------------------------------------

acquired pursuant to the Plan. Grantee may, at any time, review Data, require
any necessary amendments to it or withdraw the consents herein in writing by
contacting the Corporation; however, withdrawing consent may affect Grantee’s
ability to participate in the Plan.

23. Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, decide to deliver any documents or notices related to current or
future participation in the Plan by electronic means. By accepting the
Performance-Based Restricted Shares, electronically or otherwise, Grantee hereby
consents to receive such documents or notices by electronic delivery and agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Corporation or a third party designated by the
Corporation, including the use of electronic signatures or click-through
acceptance of terms and conditions or other electronic means such as an e-mail
acknowledgement.

This Agreement will be deemed to be signed by the Corporation and Grantee upon
Grantee’s acceptance of the Notice of Grant of Award attached as Schedule A.



--------------------------------------------------------------------------------

Schedule A

(Attached)



--------------------------------------------------------------------------------

Exhibit A

For purposes of this Agreement, “Change in Control” means:

Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either 1. the
then-outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or 2. the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that, for purposes of this definition of Change in Control,
the following acquisitions shall not constitute a Change in Control: a. any
acquisition directly from the Corporation, b. any acquisition by the
Corporation, c. any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any company controlled by,
controlling or under common control with the Corporation, d. any acquisition by
any Person pursuant to a transaction that complies with (3)(A) below; or e. any
acquisition of beneficial ownership of not more than 25% of the Outstanding
Corporation Voting Securities by any Person that is entitled to and does report
such beneficial ownership on Schedule 13G under the Exchange Act (a “13G
Filer”), provided, however, that this clause (v) shall cease to apply when a
Person who is a Schedule 13G Filer becomes required to file a Schedule 13D under
the Exchange Act with respect to beneficial ownership of 20% or more of the
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities. Notwithstanding any other provision hereof, if a Business
Combination (as defined below) is completed during the Performance Period and
the Outstanding Corporation Voting Securities are converted into voting
securities of the Combined Corporation (as defined below), but such Business
Combination does not constitute a “Change in Control” under (3) below,
“Outstanding Corporation Voting Securities” shall thereafter mean voting
securities of the Combined Corporation entitled to vote generally in the
election of the members of the Combined Corporation Board.

Any time at which individuals who, as of the date hereof, constitute the Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors other than as a result of a Business
Combination that does not constitute a “Change in Control” under Sections
(1) above or (3)(A) below; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors (an “Election Contest”);

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, 3. no
Person (excluding any corporation



--------------------------------------------------------------------------------

resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination (the “Combined Corporation”)) beneficially owns, directly
or indirectly, such number of the then-Outstanding Corporation Voting Securities
as would constitute a “Change in Control” under (1) above, and at least one-half
of the members of the board of directors (or, for a non-corporate entity,
equivalent governing body) of the entity resulting from such Business
Combination (the “Combined Corporation Board”) were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board of Directors providing for such Business Combination (the “Business
Combination Agreement”); or

Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.